Appeal by the defendant from an order of the Supreme Court, Kings County (Lott, J.), dated October 20, 2008, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the hearing court properly assessed points for risk factor 7 because he was a stranger to the victim (see People v Lewis, 45 AD3d 1381 [2007]; People v Penson, 38 AD3d 866, 867 [2007]; Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 12 [2006] [hereinafter Guidelines]). Furthermore, the court properly assessed points for risk factor 11, given the defendant’s *854admission regarding his alcohol usage at the time of the offense (see People v Carpenter, 60 AD3d 833 [2009]; People v Robinson, 55 AD3d 708 [2008]; Guidelines at 15).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Miller, Chambers and Roman, JJ., concur.